Name: 79/474/EEC: Commission Decision of 27 April 1979 authorizing the French Republic not to apply Community treatment to woven table linen, toilet and kitchen linen other than of cotton terry fabric, falling within subheading ex 62.02 B of the Common Customs Tariff (NIMEXE codes 62.02-41, 43, 47, 65, 73, 77) (category 39), originating in the People' s Republic of China and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-05-17

 nan